UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number:0-19961 ORTHOFIX INTERNATIONAL N.V. (Exact name of registrant as specified in its charter) Netherlands Antilles N/A (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7 Abraham de Veerstraat Curaçao Netherlands Antilles N/A (Address of principal executive offices) (Zip Code) 599-9-4658525 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated filer xAccelerated filer o Non-Accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x As of May 2, 2008,17,088,856 shares of common stock were issued and outstanding. Table of Contents PART IFINANCIAL INFORMATION 3 Item 1. Condensed Consolidated Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 26 PART IIOTHER INFORMATION 27 Item 1. Legal Proceedings 27 Item 1A. Risk Factors 29 Item 6. Exhibits 29 SIGNATURES 33 Forward-Looking Statements This Form 10-Q contains forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934, which relate to our business and financial outlook and which are based on our current beliefs, assumptions, expectations, estimates, forecasts and projections.In some cases, you can identify forward-looking statements by terminology such as “may,” “will,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “projects,” “intends,” “predicts,” “potential” or “continue” or other comparable terminology.These forward-looking statements are not guarantees of our future performance and involve risks, uncertainties, estimates and assumptions that are difficult to predict.Therefore, our actual outcomes and results may differ materially from those expressed in these forward-looking statements.You should not place undue reliance on any of these forward-looking statements.Further, any forward-looking statement speaks only as of the date on which it is made, and we undertake no obligation to update any such statement to reflect new information, the occurrence of future events or circumstances or otherwise. Factors that could cause actual results to differ materially from those indicated by the forward-looking statements or that could contribute to such differences include, but are not limited to, unanticipated expenditures, changing relationships with customers, suppliers and strategic partners, unfavorable results in litigation matters, risks relating to the protection of intellectual property, changes to the reimbursement policies of third parties, changes to governmental regulation of medical devices, the impact of competitive products, changes to the competitive environment, the acceptance of new products in the market, conditions of the orthopedic industry and the economy, currency or interest rate fluctuations and the other risks described under Item 1A – “Business – Risk Factors” in our Annual Report on Form 10-K for the fiscal year ended December 31, 2007 and Part II, Item 1A – “Risk Factors” in this Form 10-Q. 2 Table of Contents PART I FINANCIAL INFORMATION Item 1.Condensed Consolidated Financial Statements CONDENSED CONSOLIDATED BALANCE SHEETS (U.S. Dollars, in thousands except share data) March 31, December 31, 2008 2007 Assets (Unaudited) (Note 2) Current assets: Cash and cash equivalents $ 26,731 $ 25,064 Restricted cash 18,226 16,453 Trade accounts receivable, net 115,452 108,900 Inventories, net 104,263 93,952 Deferred income taxes 11,373 11,373 Prepaid expenses and other current assets 22,674 25,035 Total current assets 298,719 280,777 Investments 4,427 4,427 Property, plant and equipment, net 35,257 33,444 Patents and other intangible assets, net 225,082 230,305 Goodwill 318,665 319,938 Deferred taxes and other long-term assets 17,205 16,773 Total assets $ 899,355 $ 885,664 Liabilities and shareholders’ equity Current liabilities: Bank borrowings $ 10,844 $ 8,704 Current portion of long-term debt 3,340 3,343 Trade accounts payable 29,117 24,715 Other current liabilities 36,635 36,544 Total current liabilities 79,936 73,306 Long-term debt 290,065 294,588 Deferred income taxes 74,398 75,908 Other long-term liabilities 12,195 7,922 Total liabilities 456,594 451,724 Contingencies (Note 17) Shareholders’ equity: Common shares (17,088,356 and17,038,304 shares issued at March 31, 2008 and December 31, 2007, respectively) 1,709 1,704 Additional paid-in capital 161,362 157,349 Retained earnings 261,807 258,201 Accumulated other comprehensive income 17,883 16,686 Total shareholders’ equity 442,761 433,940 Total liabilities and shareholders’ equity $ 899,355 $ 885,664 The accompanying notes form an integral part of these condensed consolidated financial statements. 3 Table of Contents CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2 (Unaudited, U.S. Dollars, in thousands except share and per share data) Three Months Ended 2008 2007 Net sales $ 128,032 $ 117,032 Cost of sales 34,238 30,796 Gross profit 93,794 86,236 Operating expenses Sales and marketing 50,196 44,583 General and administrative 22,180 15,906 Research and development 6,354 6,337 Amortization of intangible assets 5,043 4,468 Gain on sale of Pain Care® operations (1,570 ) - 82,203 71,294 Operating income 11,591 14,942 Other income (expense) Interest income (expense), net (5,390 ) (5,664 ) Other, net 494 (556 ) Other income (expense), net (4,896 ) (6,220 ) Income before minority interests and income taxes 6,695 8,722 Minority interests - (43 ) Income before income taxes 6,695 8,679 Income tax expense (3,089 ) (2,412 ) Net income $ 3,606 $ 6,267 Net income per common share - basic $ 0.21 $ 0.38 Net income per common share - diluted $ 0.21 $ 0.37 Weighted average number of common shares -basic 17,087,003 16,464,571 Weighted average number of common shares - diluted 17,261,172 16,926,257 The accompanying notes form an integral part of these condensed consolidated financial statements. 4 Table of Contents CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2 (Unaudited, U.S. Dollars, in thousands) 2008 2007 Cash flows from operating activities: Net income $ 3,606 $ 6,267 Adjustments to reconcile net incometo net cash provided by operating activities: Depreciation and amortization 7,397 6,937 Amortization of debt costs 395 164 Provision for doubtful accounts 1,156 876 Deferred taxes - (2,978 ) Share-based compensation 2,094 2,599 Minority interest 88 (10 ) Amortization of step up of fair value in inventory 152 930 Gain on sale of Pain Care® operations (1,570 ) - Other (2,430 ) (767 ) Change in operating assets and liabilities: Restricted cash (1,773 ) 1,403 Accounts receivable (5,586 ) (4,597 ) Inventories (8,447 ) (8,224 ) Prepaid expenses and other current assets 2,627 (2,474 ) Accounts payable 3,809 (5,069 ) Current liabilities (616 ) 6,539 Net cash provided by operating activities 902 1,596 Cash flows from investing activities: Payments made in connection with acquisitions and investments,net of cash acquired 0 (985 ) Capital expenditures (4,112 ) (4,571 ) Proceeds from sale of Pain Care® operations 5,980 - Net cash provided by (used in) investing activities 1,868 (5,556 ) Cash flows from financing activities: Net proceeds from issue of common shares 1,907 1,637 Repayments of long-term debt (4,524 ) (4,834 ) Proceeds from bank borrowings 1,361 2,631 Tax benefit on non-qualified stock options 17 396 Other 0 - Net cash used in financing activities (1,239 ) (170 ) Effect of exchange rate changes on cash 136 54 Net increase (decrease) in cash and cash equivalents 1,667 (4,076 ) Cash and cash equivalents at the beginning of the year 25,064 25,881 Cash and cash equivalents at the end of the period $ 26,731 $ 21,805 The accompanying notes form an integral part of these condensed consolidated financial statements. 5 Table of Contents NOTES TO THE CONDENSED UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1: BUSINESS Orthofix International N.V. (the “Company”) is a multinational corporation principally involved in the design, development, manufacture, marketing and distribution of medical devices, principally for the orthopedic products market. NOTE 2: BASIS OF PRESENTATION The accompanying unaudited Condensed Consolidated Financial Statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X.Pursuant to these rules and regulations, certain information and note disclosures, normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States, have been condensed or omitted.In the opinion of management, all adjustments (consisting of normal recurring items) considered necessary for a fair presentation have been included.Operating results for the three months ended March 31, 2008 are not necessarily indicative of the results that may be expected for the year ending December 31, 2008.The balance sheet at December 31, 2007 has been derived from the audited financial statements at that date but does not include all of the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements.For further information, refer to the Consolidated Financial Statements and Notes thereto of the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2007. NOTE 3: RECENTLY ISSUED ACCOUNTING STANDARDS In September 2006, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards (“SFAS”) No. 157, “Fair Value Measurements.”The Statement defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles and expands disclosure related to the use of fair value measures in financial statements.The provisions of SFAS No. 157 were to be effective for fiscal years beginning after November 15, 2007.On February 6, 2008, the FASB agreed to defer the effective date of SFAS No. 157 for one year for certain nonfinancial assets and nonfinancial liabilities, except those that are recognized or disclosed at fair value in the financial statements on a recurring basis (at least annually).Effective January 1, 2008, the Company adopted SFAS No. 157 except as it applies to those nonfinancial assets and nonfinancial liabilities.The adoption of SFAS No. 157 did not have a material impact on the Company’s results of operations or financial position. Effective January 1, 2008, the Company adopted SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities – including an amendment of FASB Statement No. 115.”SFAS No. 159 allows an entity the irrevocable option to elect fair value for the initial and subsequent measurement of certain financial assets and liabilities under an instrument-by-instrument election.Subsequent measurements for the financial assets and liabilities an entity elects to fair value will be recognized in the results of operations.SFAS No. 159 also establishes additional disclosure requirements.The Company did not elect the fair value option under SFAS No. 159 for any of its financial assets or liabilities upon adoption.The adoption of SFAS No. 159 did not have a material impact on the Company’s results of operations or financial position. In March 2008, the FASB issued SFAS No. 161, “Disclosures about Derivative Instruments and Hedging Activities, an amendment of FASB Statement No. 133”.SFAS No. 161 requires entities to provide greater transparency through additional disclosures about (a) how and why an entity uses derivative instruments, (b) how derivative instruments and related hedged items are accounted for under SFAS No. 133 “Accounting for Derivative Instruments and Hedging Activities” and its related interpretations, and (c) how derivative instruments and related hedged items affect an entity’s financial position, results of operations, and cash flows.SFAS No. 161 is effective for financial statements issued for fiscal years and interim periods beginning after November 15, 2008. The Company is currently evaluating the potential impact of adopting SFAS No. 161 on the Company’s disclosures of its derivative instruments and hedging activities. In December 2007, the Financial Accounting Standards Board (“FASB”) issued SFAS No. 141(R), “Business Combinations (revised 2007).”SFAS No. 141(R) amends SFAS No. 141, “Business Combinations,” and provides revised guidance for recognizing and measuring identifiable assets and goodwill acquired, liabilities assumed, and any noncontrolling interest in the acquiree.It also provides disclosure requirements to enable users of the financial statements to evaluate the nature and financial effects of the business combination.SFAS No. 141(R) is effective for fiscal years beginning after December 15, 2008 and is to be applied prospectively.The Company is currently evaluating the potential impact of adopting SFAS No. 141(R) on its consolidated financial position and results of operations. In December 2007, the FASB issued SFAS No. 160, “Noncontrolling Interests in Consolidated Financial Statements, an Amendment of ARB 51,” which establishes accounting and reporting standards pertaining to ownership interest in subsidiaries held by parties other than the parent, the amount of net income attributable to the parent and to the noncontrolling interest, changes in a parent’s ownership interest, and the valuation of any retained noncontrolling equity investment when a subsidiary is deconsolidated.SFAS No. 160 also establishes disclosure requirements that clearly identify and distinguish between the interests of the parent and the interests of the noncontrolling owners.SFAS No. 160 is effective for fiscal years beginning on or after December 15, 2008.The Company is currently evaluating the potential impact of adopting SFAS No. 160 on its consolidated financial position and results of operations. 6 Table of Contents NOTE 4: SHARE-BASED COMPENSATION The Company accounts for its share-based compensation plans in accordance with SFAS No. 123(R), “Share-Based Payment”, using the modified prospective transition method.Under SFAS No. 123(R), all share-based compensation costs are measured at the grant date, based on the estimated fair value of the award, and are recognized as expense in the statement of operations over the requisite service period.Commencing in June 2007, the Company offered restricted shares in addition to stock options as a form of share-based compensation. The following table shows the detail of share-based compensation by line item in the Condensed Consolidated Statements of Operations for the three months ended March 31, 2008 and 2007: (In US$ thousands) Three Months Ended March 31, 2008 2007 Cost of sales $ 113 $ 89 Sales and marketing (1) 184 551 General and administrative 1,564 1,592 Research and development 233 367 Total $ 2,094 $ 2,599 (1) There are no performance requirements and there was no consideration received for share-based compensation awarded to sales and marketing employees. NOTE 5: RECLASSIFICATIONS Certain prior year amounts have been reclassified to conform to the 2008 presentation.The reclassifications have no effect on previously reported net income or shareholders’ equity. NOTE 6: INVENTORY Inventories are valued at the lower of cost or estimated net realizable value, after provision for excess or obsolete items.Cost is determined on a weighted-average basis, which approximates the FIFO method.The valuation of work-in-process, finished goods, field inventory and consignment inventory includes the cost of materials, labor and production.Field inventory represents immediately saleable finished goods inventory that is in the possession of the Company’s direct sales representatives. 7 Table of Contents Inventories were as follows: March31, December31, (In US$ thousands) 2008 2007 Raw materials $ 9,832 $ 10,804 Work-in-process 7,836 6,100 Finished goods 47,163 42,384 Field inventory (as described above) 13,461 13,997 Consignment inventory 35,748 30,560 114,040 103,845 Less reserve for obsolescence (9,777 ) (9,893 ) $ 104,263 $ 93,952 NOTE 7: GOODWILL The changes in the net carrying value of goodwill by reportable segment for the period ended March 31, 2008 are as follows: (In US$ thousands) Domestic Blackstone Breg International Total At December 31, 2007 $ 31,793 $ 136,240 $ 101,322 $ 50,583 $ 319,938 Disposals (1) - - (2,027 ) - (2,027 ) Purchase price adjustment (2) - - - (365 ) (365 ) Foreign currency - - - 1,119 1,119 At March 31, 2008 $ 31,793 $ 136,240 $ 99,295 $ 51,337 $ 318,665 (1) Sale of operations relating to the Pain Care® business at Breg. (2) Principally relates to the recording of inventory at fair value in connection with the acquisition of the remaining 38.74% of the minority interest in the Company’s Mexican subsidiary. NOTE 8: BANK BORROWINGS March 31, December31, (In US$ thousands) 2008 2007 Borrowings under line of credit $ 10,844 $ 8,704 The weighted average interest rates on borrowings under lines of credit as of March 31, 2008 and December 31, 2007 were 4.96% and 4.79%, respectively. Borrowings under lines of credit consist of borrowings in Euros.The Company had unused available lines of credit of 0.4 million Euros ($0.7 million) and 1.3 million Euros ($2.0 million) at March 31, 2008 and December 31, 2007, respectively, in its Italian line of credit, which gives the Company the option to borrow amounts in Italy at rates which are determined at the time of borrowing.This line of credit is unsecured. 8 Table of Contents NOTE 9: LONG-TERM DEBT (In US$ thousands) March31, 2008 December31, 2007 Long-term obligations $ 293,175 $ 297,700 Other loans 230 231 293,405 297,931 Less current portion (3,340 ) (3,343 ) $ 290,065 $ 294,588 On September 22, 2006 the Company’s wholly-owned U.S. holding company subsidiary, Orthofix Holdings, Inc. (“Orthofix Holdings”), entered into a senior secured credit facility with a syndicate of financial institutions to finance the acquisition of Blackstone.The senior secured credit facility provides for (1) a seven-year amortizing term loan facility of $330.0 million, the proceeds of which, together with cash balances were used for payment of the purchase price of Blackstone; and (2) a six-year revolving credit facility of $45.0 million.As of March 31, 2008, the Company had no amounts outstanding under the revolving credit facility and $293.2 million outstanding under the term loan facility.Obligations under the senior secured credit facility have a floating interest rate of the London Inter-Bank Offered Rate (“LIBOR”) plus a margin or prime rate plus a margin.Currently, the term loan is a LIBOR loan, and the margin is 1.75%, which is adjusted quarterly based upon the leverage ratio of the Company and its subsidiaries.The effective interest rates as of March 31, 2008 and
